Name: 70/375/EEC: Council Decision of 20 July 1970 concluding an agreement negotiated with Spain in the context of consultations with that country under article XIX of GATT
 Type: Decision
 Subject Matter: international affairs;  chemistry;  international trade;  Europe
 Date Published: 1970-08-03

 Important legal notice|31970D037570/375/EEC: Council Decision of 20 July 1970 concluding an agreement negotiated with Spain in the context of consultations with that country under article XIX of GATT Official Journal L 170 , 03/08/1970 P. 0009 - 0010 Danish special edition: Series II Volume I(2) P. 0181 English special edition: Series II Volume I(2) P. 0263 Council Decisionof 20 July 1970on the conclusion of an Agreement with Spain negotiated under Article XIX of GATT(70/375/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof;Having regard to the report from the Commission;Whereas, in accordance with Article XIX of the General Agreement on Tariffs and Trade, the Spanish Government has temporarily modified a concession affecting the European Economic Community; whereas that modification has been the subject of negotiations for compensatory adjustment;Whereas the concessions offered by Spain in compensation for that modification are satisfactory,HAS DECIDED AS FOLLOWS:Article 1The Agreement negotiated with Spain under Article XIX of the General Agreement on Tariffs and Trade is concluded on behalf of the European Economic Community; The text of that Agreement is annexed to this Decision.Article 2The Contracting Parties to the General Agreement on Tariffs and Trade shall be notified of the conclusion of this Agreement.Done at Brussels, 20 July 1970.For the CouncilThe PresidentW. Scheel--------------------------------------------------ANNEXARTICLE XIX  SPAINMeasures relating to synthetic rubberTemporary concessions granted as compensationThe Delegations of Spain and of the Commission of the European Communities have completed their consultations under Article XIX for the modification of the concession provided for in Schedule XLV -Spain of heading No 40.02 B 1 (synthetic rubber derived from polybutadiene or polybutadienestyrene) (L/2820). As a result of the consultations the Spanish Government and the European Economic Community have agreed that Spain shall, for the date of this Agreement, grant the following concessions as compensation:ex 28.03 | Carbon (including carbon black) | Duty bound at 200 pesetas per metric quintal |29.39 | Hormones, natural or reproduced by synthesis; derivatives thereof, used primarily as hormones | Bound exemption |31.03 A | Basic slag | Duty bound at 1 % |38.14 | Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and similar prepared additives for mineral oils | Duty bound at 16 % |Should Spain re-establish bound exemption from duty for heading No 40.02 B 1, the European Economic Community shall recognize its right to withdraw these temporary concessions.However, as the value of the re-established concessions may be quite different in the future, Spain and the European Economic Community have also agreed that should the measure relating to heading No 40.02 B 1 be postponed and/or should the reductions of duty relating to the abovementioned compensatory concessions be modified or postponed they shall, at the request of either party, enter into negotiations with the object of reaching a mutually satisfactory adjustment in the balance of concessions. Should Spain and the European Economic Community be unable to reach a mutually satisfactory agreement, the European Economic Community shall endeavour to obtain a satisfactory settlement under Article XXIII or other appropriate provisions of the General Agreement.For the Spanish Delegation | | For the Delegation of the Commission of the European Communities |Geneva, 3 March 1970--------------------------------------------------